DETAILED ACTION

Election of Species
1.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: (1) the genus of compounds of Formula I, and (2) the genus of developmental disorders.
As such, the following species election is required:
(1) 	Elect a single compound species of Formula 1 by defining with specificity each of A1, A2, R1, R2 and any additional variables as required to provide a single compound species, (e.g., the species of claim 7, 13 or 19).  Applicant is further required to provide or point out both the chemical structure and chemical name of the elected compound species; and
(2) 	 Elect a single disorder or condition to be treated (e.g., fragile X syndrome, Angelman syndrome or Rett syndrome, etc); and
(3)	Elect a single symptom to be prevented, alleviated or treated, (e.g. developmental delay, learning disability, sociobehavioral disorder, or seizure, etc).
2.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the technical feature is a compound of Formula 1.  The compound of claim 1 does not present a contribution over the prior art.  In view of Bialer et al (Epilepsy Research 2015) the technical feature of instant Bialer et al teach compounds having the recited core, see YKP3089 at page 134.  Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept.
	Accordingly, Applicant is required to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claims 1-23 are generic.
3.	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
4.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
5.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611